     Case 2:16-cv-01925-TLN-DMC Document 35 Filed 04/30/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     COREY JEROME ELDER,                                   Case No. 2:16-cv-01925-TLN DMC (PC)
12
                                            Plaintiff, ORDER
13
                      v.
14

15   SILVA, et al.,
16                                       Defendants.
17

18          On April 27, 2020, Defendants Speers, Silva, Whitcome, Joksch, Ramsey, Brackett and

19   Hogan moved the Court for a second modification of the Court’s Order issued September 5, 2019

20   (ECF No. 25), and sought an extension of time of two additional days, up to and including April

21   29, 2020, to file a motion for summary judgment. Good cause having been shown, Defendants’

22   motion is granted. The deadline to file dispositive motions is extended to April 29, 2020.

23         IT IS SO ORDERED.

24   Dated: April 29, 2020
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
                                                              [Proposed] Order (2:16-cv-01925-TLN DMC (PC))
